Citation Nr: 0112964	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-27 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for asbestosis, 
currently rated 30 percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 RO decision, which denied the 
veteran's claims for an increased rating for asbestosis and 
for TDIU benefits.


REMAND

When rating asbestosis, several objective measurements of 
pulmonary function are used, including Forced Vital Capacity 
(FVC) and Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97, 
Diagnostic Code 6833.  A review of the claims file reveals 
that the veteran underwent pulmonary function testing (PFT) 
in November 1996 and most recently in June and August 1999.  
These PFTs contain relevant findings for FVC but do not 
contain any findings with respect to DLCO (SB).  It is noted 
that some of the aforementioned PFTs, most recently those 
conducted in October 1998, contain findings pertaining to 
"DL."

The Board is unable to determine whether the reference to 
"DL" was meant to refer to DLCO (SB).  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  Since the veteran has not been 
afforded a comprehensive VA respiratory examination in recent 
years which specifically includes DLCO (SB) testing (which is 
a test required in rating the veteran's asbestosis), such 
must be conducted prior to appellate review of the veteran's 
claim for an increased rating.  

The Court has held that VA treatment records pertaining to 
the period prior to a Board decision are constructively 
deemed to be before the Board.  Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On 
remand, additional searches should be made for outstanding 
records at the VA facilities in Massachusetts and Florida.

With regard to the veteran's claim for TDIU, the Board finds 
it appropriate to forego adjudication of this issue while the 
claim for an increased rating for asbestosis is being 
developed.  The increased rating claim and the claim for TDIU 
are inextricably intertwined because adjudication of the 
higher rating claim may affect the merits and outcome of an 
adjudication of the TDIU claim.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2000).

Finally, there has been a significant change in the law 
during the pendency of this appeal, namely the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand is required to assure compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that all 
outstanding records relating to treatment 
for respiratory problems are included in 
the claims folder, including VA medical 
records from Massachusetts and Florida.

3.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
severity of his service-connected 
asbestosis.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
appropriate tests and studies should be 
performed, including pulmonary function 
tests, with all findings necessary for 
rating, including FVC and DLCO (SB).  Any 
symptomatology attributable to his 
asbestosis should be described in detail.  
In the report of the examination, the 
examiner should also respond specifically 
to each of the following items:

a.  What is the percentage of the 
veteran's FVC?

b.  What is the veteran's DLCO (SB)?

c.  What is the veteran's maximum oxygen 
consumption, stated in ml/kg/min (with 
cardiorespiratory limit)?

d.  Does the veteran have 
cardiorespiratory limitation?

e.  Does the veteran have cor pulmonale 
or pulmonary hypertension?
 
f.  Does the veteran require outpatient 
oxygen therapy?

g.  What impact would asbestosis have on 
the veteran's ability to maintain gainful 
employment?

4.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Thereafter, the RO should adjudicate 
the veteran's claims in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  If the claims are denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


